Opinion issued July 8, 2010












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00540-CV
____________

IN RE MARCELA HALMAGEAN, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 
          Relator, Marcela Hamagean, has filed a petition for writ of mandamus
complaining that Judge Doug Warne
 entered two orders on June 17, 2010, one
granting the real party in interest’s motion to disqualify relator and a second sua
sponte order relating to the placement of a certain sum into the IOLTA account of
another attorney.
          We deny the petition for writ of mandamus.   Any pending motions are denied
as moot. 
PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.